Exhibit 10.29


SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT




This Second Amendment to Purchase and Sale Agreement (this “Amendment”) is
entered into and effective as of November 5, 2018, by and among CATCHMARK HBU,
LLC, a Delaware limited liability company (“HBU”), CATCHMARK SOUTHERN
TIMBERLANDS II, L.P., a Delaware limited partnership (“Southern Timberlands”),
CATCHMARK TRS HARVESTING OPERATIONS, LLC, a Delaware limited liability company
(“TRS”), and CATCHMARK TEXAS TIMBERLANDS, L.P., a Texas limited partnership
(“Texas Timberlands”, and collectively with HBU, TRS and Southern Timberlands,
“Seller”), and FOREST INVESTMENT ASSOCIATES L.P., a Delaware limited partnership
(hereinafter referred to as “Purchaser”).


W I T N E S S E T H:


WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated effective August 20, 2018, as amended by that certain First
Amendment to Purchase and Sale Agreement dated October 4, 2018 (with all
exhibits, addenda and amendments thereto, the “Contract”), covering certain real
property located in Hardin, Jasper, Liberty, Newton, Orange, Polk and Tyler
Counties, Texas, and Allen, Beauregard, Calcasieu, DeSoto, Natchitoches,
Rapides, Sabine and Vernon Parishes, Louisiana containing approximately 55,702
acres, (the “Property”), as more particularly described in the Contract; and


WHEREAS, Seller and Purchase desire to amend the Contract to extend the
Inventory Period (as defined in the Contract); and


WHEREAS, Seller and Purchase desire to amend the Contract to extend the period
in which Purchaser may make Title Objections related to the Property located in
Texas; and


WHEREAS, Seller and Purchaser have agreed to enter into this Amendment on the
terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned parties hereby agree to amend
the Contract as follows:


1.    Extension of the Inventory Period. Reference to “the date that is
seventy-five (75) days after the Effective Date” in Section 32 of the Contract
is hereby deleted and replaced with “November 8, 2018”, such that the Inventory
Period defined in Section 32 of the Contract shall be further extended and shall
expire on November 8, 2018.


2.    Extension of Texas Due Diligence Period. Section 5(c) of the Contract is
hereby amended by adding the following sentence after the first sentence of such
Section: "Notwithstanding the foregoing, Purchaser shall have until 5:00 P.M.
(EST) on November 8, 2018 to deliver to Seller Title Objections with respect to
the Property located in Texas."











--------------------------------------------------------------------------------

Exhibit 10.29




3.    Satisfaction of Environmental Cure. Purchaser hereby acknowledges and
agrees that Purchaser is satisfied with Seller's cure of "REC No. 3" as objected
to in the Environmental Notice, delivered by Purchaser to Seller, and dated
October 30, 2018.


4.    In the event of any conflict between the terms of this Amendment and the
terms of the Contract, the terms of this Amendment shall control.


5.    Except as otherwise amended hereby, all of the other terms and provisions
of the Contract are and shall remain in full force and effect and are hereby
ratified by the parties hereto. All capitalized but undefined terms used in this
Amendment shall have the meanings ascribed in the Contract.


6.    This Amendment may be executed in any number of counterparts, each of
which shall be an original and all of which together shall constitute but one
and the same instrument. The delivery of counterpart signatures by facsimile
transmission or e-mail of PDF format electronic copy shall have the same force
and effect as the delivery of a signed hard copy.


[Signatures begin on following page]







--------------------------------------------------------------------------------

Exhibit 10.29






WITNESS THE EXECUTION HEREOF as of the date first set forth above.


SELLER:


CATCHMARK HBU, LLC, a Delaware limited liability company


By:/s/ Don Warden                
Name: Don Warden            
Title: Vice President, Real Estate and Alternative Income
(SEAL)


CATCHMARK SOUTHERN TIMBERLANDS II, L.P., a Delaware limited partnership


By:/s/ Don Warden                
Name: Don Warden            
Title: Vice President, Real Estate and Alternative Income
(SEAL)




CATCHMARK TRS HARVESTING OPERATIONS, LLC, a Delaware limited liability company


By:/s/ Don Warden                
Name: Don Warden            
Title: Vice President, Real Estate and Alternative Income
(SEAL)




CATCHMARK TEXAS TIMBERLANDS, L.P., a Texas limited partnership


By:/s/ Don Warden                
Name: Don Warden            
Title: Vice President, Real Estate and Alternative Income
(SEAL)


PURCHASER:


FOREST INVESTMENT ASSOCIATES L.P.
By:  Forest Investment Associates, LLC
            Its General Partner


By: /s/ Charles L. VanOver         (SEAL)
Name: Charles L. VanOver        
Title: Vice President            







